Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicants Reply filed on 12/02/2021 is hereby acknowledged.  
The claim amendments have obviated all the rejections of record.  However, the newly added limitations have necessitated new grounds of rejection as presented below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, and 8-14, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ren et al (USPGPUB 20160152994, effectively filed April 13, 2006).
The claims are drawn to a pathogen-resistant plant, a method of making a pathogen-resistant plant, an isolated nucleic acid, a host cell, all comprising a heterologous expression cassette comprising a promoter operably linked to a polynucleotide that inhibits expression of a Botrytis, Verticillium or Sclerotinia.
Ren et al teach the expression cassette and transformed plant comprising the expression cassette comprising SEQ ID NO:30 which is MiR159A for the purpose of pest resistance (see claims 1, 8, 10 and 16) wherein the nucleic acid is 21 nucleotides long, operably linked to a promoter, wherein Ren et al specifically mention Sclerotinia resistance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-21, 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al (USPGPUB 20160152994, effectively filed April 13, 2006) in view of Koch et al (2106 PLOS Pathogens 1-22), in view of Altaba et al (PGPUB20070009530).

Ren et al teach the expression cassette and transformed plant comprising the expression cassette comprising SEQ ID NO:30 which is MiR159A for the purpose of pest resistance (see claims 1, 8, 10 and 16) wherein the nucleic acid is 21 nucleotides long, operably linked to a promoter, wherein Ren et al specifically mention Sclerotinia resistance
Ren et al do not teach liposomes or spraying the polynucleotides onto the plant for delivery.
Koch et al teach administering RNAi-based control of Fusarium by spraying the polynucleotides onto plants and showed that the plant did indeed uptake the molecules (see Figure 2 at least).
Altaba et al teach the delivery of dsRNA molecules into plants using liposomes, a tool in the art known for said delivery (see 3rd paragraph under “Synthesis of dsRNA”).
Given the state of the art and the disclosures by Ren et al, Koch et al and Altaba et al, it would have been obvious to use liposome delivery for dsRNA molecules as taught by Altaba et al in a spray application taught by Koch et al in a process for conferring fungal resistance in plants as taught by Koch et al, in the method of Ren et al.
Claims 5, 16-17 and 22-23 are object to for depending from independent claims but would be allowable if rewritten in independent form.
No claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRENT T PAGE/Primary Examiner, Art Unit 1663